147 Ga. App. 511 (1978)
249 S.E.2d 323
WADE
v.
THE STATE.
56356.
Court of Appeals of Georgia.
Submitted September 11, 1978.
Decided October 12, 1978.
John W. Timmons, Jr., for appellant.
Jeff C. Wayne, District Attorney, for appellee.
DEEN, Presiding Judge.
Harold Wade appeals his conviction by a jury for robbery by sudden snatching.
1. It was not error for the trial court to charge the jury that they could convict the defendant if they believed beyond a reasonable doubt that "at any time within four years prior to the date of the finding and returning of this bill of indictment..." The date alleged is not material and "[t]he rule is generally that time is not of the essence, and that on a general presentment there may be a conviction of the offense charged within the period of the statute of limitation ..." Bloodworth v. State, 128 Ga. App. 657, 658 (197 SE2d 423) (1973).
2. The trial court's charge to the jury that they were the sole judges as to the credibility of the witnesses, the sole judges of the weight of the evidence, and the sole judges of the guilt or innocence of the prisoner does not amount to an impermissible comment on the defendant's silence; such an instruction merely explains the jury's function.
3. There was ample evidence to support the conviction.
Judgment affirmed. Smith and Banke, JJ., concur.